DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31-37 and 40-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose the suspension arrangement for a seat wherein the first and second elongate suspension members are meandered shaped (sinuous curves) wherein the connecting element connects the first and second elongate suspension members at the inflection point along the curve; thereby facilitate the support for the seat frame.
Justin Sammons U.S. Patent Publication 2016/0368404 A1 (Sammons) discloses a seat frame comprising a plurality of first and second elongate suspension members that are meandered shaped.  (Figure 3-5).  Sammons does not disclose the elongate suspension members to be in parallel arrangement relative to one another and a connecting member that secures the members adjacent one another at the inflection point along the curve.  
Jean-Louis Danton U.S. Patent 5,709,920 (Danton) discloses seat support structure constructed of a plurality of first and second elongate members that are arranged in parallel and shaped in a meandered curvature shape.  Danton does not disclose the members to be connected by a connecting member along the inflection point of the curve.  The shape arrangement of a support structure is disclosed in Danton.  However, the application of the invention disclosed is for a cover support and not the frame support.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIN H KIM/Primary Examiner, Art Unit 3636